Cope, J. delivered the following dissenting opimon :
I am of opimon that no charge can be created upon the separate property of a married woman, except in the mode pointed out by the statute. The statute (Wood’s Dig. 488) provides, that “ The *569husband shall have the management and control of the separate property of the wife, during the continuance of the marriage ; but no sale or other alienation of any part of such property can be made, nor any lien or incumbrance created thereon, unless by an instrument in writing, signed by the husband and wife, and acknowledged by her upon an examination separate and apart from her husband.” Of what avail are these prohibitory provisions, if the wife, by simply contracting a debt to be paid out of her separate estate, can create a valid and binding charge upon that estate ? I regard the statute as furnishing the only rule to be observed in such cases. The Legislature may not have acted wisely in adopting it, but so long as it stands, the Courts are bound by it, and have no power to set up a rule of their own in its place. The general equity rule, which allows a married woman to incumber her estate by a mere verbal agreement, is certainly in conflict with the statutory rule, which requires a writing. The object of the statute was- to protect the wife, not only as against the husband, but as against her own improvident acts, and persons dealing with her must see that the forms necessary to give validity to her contracts are complied with. The statute is as obligatory in equity as at law, and the fact that in some cases its operation may be attended with hardship, is no reason for disregarding it. It is universally agreed that the rule in equity is founded upon the jus disponendi of the wife, and where the estate comes to her hands with conditions attached as to the manner of its alienation, equity will not interfere unless the conditions have been performed. In this case the estate was held by the wife, subject to the conditions imposed by the statute, and as these conditions were not complied with, I see no way in which the estate can be reached. The question is an important one, and as I differ with my associates upon it, I have felt it my duty to state the grounds of my opinion.